Citation Nr: 0710465	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic lumbar spine 
disability as secondary to service-connected disability of 
stress reaction, left medial tibial plateau, and stress 
reaction, right medial tibial plateau. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The veteran had active military service from May 2001 to 
August 2001. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  

In August 2005, the veteran was afforded a hearing at the RO 
before the undersigned Acting Veterans Law Judge.

Following the hearing, the veteran submitted recent private 
medical records and VA medical records with a waiver of 
initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's low back condition is not related to her 
service-connected stress reaction, left medial tibial 
plateau, and stress reaction, right medial tibial plateau.  


CONCLUSION OF LAW

The veteran's disability manifested by low back pain is not 
proximately due to, the result of, or aggravated by the 
service-connected stress reaction, left medial tibial 
plateau, and stress reaction, right medial tibial plateau.  
38 U.S.C.A. §§  1101, 1110, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

Under the Claims Assistance Act of 2000 (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. § 
3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the RO sent the 
veteran notice letters in January 2002, December 2004, and 
November 2006, (hereinafter "VCAA notification letters") that 
informed her of the type of information and evidence 
necessary to support her claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
she was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the RO's VCAA 
notification letters informed the veteran of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(c)(1)-(3) (2006).

Finally, with respect to element (4), a March 2006 RO VCAA 
notification letter specifically stated that, "If you have 
any information or evidence that you have not previously told 
us about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that evidence now."  In addition, 
she was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the October 2005 SSOC.

What the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done - 
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(20065); see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 536 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  She has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim.  See Mayfield, supra.

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran was 
afforded VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b) (Oct. 2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran testified at her August 2005 Board hearing that 
her chronic lumbar spine disorder was secondary to her 
service-connected stress reaction, left medial tibial 
plateau, and stress reaction, right medial tibial plateau.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against the 
award of service connection for chronic lumbar spine 
disability as secondary to service-connected disability of 
stress reaction of the left and right tibial plateau.  The 
veteran's chronic lumbar spine condition was diagnosed at the 
VA Medical Center (VAMC) in March 2003 with broad-based 
moderate central disc protrusion causing a moderate degree of 
central canal stenosis and there were no acute herniations or 
extruded disc fragments.  The physician noted that there were 
numerous Schmorl's nodes present with the upper lumbar spine 
and there was a loss of T2 signal at the L1-L2 disc.  The 
broad-based central protrusion was located at the L1-L2 
level, which effaced the anterior subarachnoid space and 
slightly deformed the underlying central cord.  The Board 
accordingly finds that the veteran has a current lower back 
disability.  The Board must examine if the veteran's low back 
disability is proximately due to, the result of, or 
aggravated by her service-connected knee disability. 

The veteran's service medical records show that she was not 
treated for any back condition or injury while in service 
secondary to her service-connected knee disabilities.  The 
veteran testified at her hearing that her back started to 
bother her one to two weeks after her entrance into service.  
She stated she has been told that her knee disability could 
cause a limp which could change her spine alignment which 
could then make a protrusion of a disc.  The Board notes that 
the veteran has not submitted any medical records that 
substantiate this statement.

The Board does not doubt the sincerity of the veteran's 
belief that she has developed a low back disorder as a result 
of her service-connected bilateral lower extremity 
disability.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

The veteran had a VA examination in January 2003 at the 
Hayden VAMC.  The veteran reported that the onset of her back 
pain was three months after service and was not a result of 
an injury but it was a gradual onset.  She stated that her 
back hurt either after she stood for two hours or if she sat 
for over half an hour.  The veteran reported no radiation of 
pain to the lower extremity or paresthesias.  The physician 
opined that the veteran did have minor chronic back pain but 
that the veteran's chronic back pain was not related to her 
knee disabilities.  

The Board notes that when a veteran contends that a service-
connected disorder has caused or aggravated a secondary 
disability, there must be competent medical evidence of such 
causation or aggravation.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995); Jones v. Brown, 7 Vet. App. 134 (1994).  In this 
case, competent medical opinion states that the veteran's 
current back condition is not related to her service-
connected knee disabilities.  There is no competent evidence 
to refute the January 2003 medical opinion.  

Given these facts, the Board finds that service connection 
for chronic lumbar spine disorder as secondary to service-
connected stress reaction, left medial tibial plateau, and 
stress reaction, right medial tibial plateau, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for chronic lumbar spine disorder as 
secondary to service-connected stress reaction, left medial 
tibial plateau, and stress reaction, right medial tibial 
plateau, is denied. 



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


